
	

114 HJ 41 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Ratcliffe (for himself and Mr. Babin) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to the Constitution of the United States.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless three-fifths of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a roll call vote.
 2.The total outlays of the United States in any fiscal year shall not exceed the amount equal to 18 percent of the gross domestic product of the United States during the last calendar year ending before the beginning of such fiscal year, unless 2/3 of the whole number of each House by a roll call vote approve a higher level of outlays.
 3.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for the fiscal year beginning in that calendar year in which total estimated outlays of the operating funds of the United States for that fiscal year shall not exceed total estimated receipts to those funds for that fiscal year.
 4.Each House of Congress shall approve a budget that is in compliance with section 1. If a House of Congress fails to approve such a budget, the Members who serve in that House may not receive any compensation for their service.
 5.No bill to increase or suspend the statutory limit on the public debt shall become law unless approved by 3/5 of the whole number of each House by a roll call vote.
 6.No bill to increase revenue shall become law unless approved by 3/5 of the whole number of each House by a roll call vote.
 7.The Congress may waive the provisions of this article for any fiscal year in which a declaration of war is in effect. The provisions of this article may be waived for any fiscal year in which the United States is engaged in military conflict which causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law. Any such waiver must identify and be limited to the specific excess or increase for that fiscal year made necessary by the identified military conflict.
 8.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts, and which shall provide such criteria as may be necessary to carry out the ban on the receipt of compensation by Members who serve in a House of Congress that does not approve a budget that is in compliance with section 1, as set forth under section 4.
 9.This article shall take effect beginning with the second fiscal year beginning after its ratification.
 10.A Senator or Representative may, in a civil action in a court established by or under article 3 of this Constitution, obtain appropriate relief to enforce this amendment.
 11.Total receipts shall include all receipts of the United States Government except those derived from borrowing. Total outlays shall include all outlays of the United States Government except for those for repayment of debt principal.
					.
		
